Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-18-00059-CR

                                    Andrew D. BRIGHAM,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR11698
                           Honorable Ron Rangel, Judge Presiding

           BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, Appellant’s motion to dismiss this
appeal is GRANTED and this appeal is DISMISSED.
       We direct the clerk of this court to issue the mandate immediately after issuing the opinion
and judgment. See TEX. R. APP. P. 2, 18.1(c).

       SIGNED February 28, 2018.


                                                 _________________________________
                                                 Patricia O. Alvarez, Justice